t c memo united_states tax_court john chong-man kim and seung hee kim petitioners v commissioner of internal revenue respondent docket no filed date john e ellsworth for petitioners h barton thomas jr for respondent memorandum opinion foley judge after concessions the issues for decision relating to petitioners’ and federal_income_tax returns are whether petitioners underreported passthrough income attributable to herberts drug surgical sales corp and are liable for sec_6662 accuracy-related_penalties background in john chong-man kim incorporated as an s_corporation herberts drug surgical sales corp herberts mr kim has at all relevant times been the sole shareholder sole officer and president of herberts herberts maintained only informal records of its gross_receipts ie bank statements and purchase sec_2 ie a cash disbursements journal and check stubs and accepted customer payments in the form of cash credit cards and personal checks mr kim deposited these payments into a designated bank account and routinely discarded cash register records and bank deposit slips petitioners’ joint form sec_1040 u s individual_income_tax_return and herberts’ forms 1120s u s income_tax return for an s_corporation relating to and years in issue were filed by mr kim and prepared by gerald fox their accountant on its form_1120s herberts reported dollar_figure of 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure 2purchases are a component of cost_of_goods_sold see 93_tc_500 n gross_receipts dollar_figure of purchases dollar_figure of income and dollar_figure of vehicle expenses on their form_1040 petitioners reported dollar_figure of passthrough income attributable to herberts herberts on its form_1120s reported dollar_figure of gross_receipts dollar_figure of purchases and dollar_figure of income on their form_1040 petitioners reported dollar_figure of passthrough income attributable to herberts in respondent conducted an audit of the and returns during the audit respondent’s revenue_agent performed a bank_deposits analysis to reconstruct herberts’ income and compared herberts’ cash disbursements journal with the purchases reported on herberts’ forms 1120s on date respondent sent a statutory_notice_of_deficiency to petitioners respondent determined that on its and forms 1120s herberts underreported gross_receipts and overstated purchases and herberts was not entitled to the vehicle expenses deduction claimed on its form_1120s respondent further determined that for and respectively petitioners had dollar_figure and dollar_figure of income attributable to their interest in herberts and were liable for sec_6662 accuracy-related_penalties relating to both years on date petitioners while residing in new jersey filed their petition with the court the parties stipulated the amounts of herberts’ gross_receipts and purchases and that in herberts distributed dollar_figure to mr kim the parties submitted this case fully stipulated pursuant to rule discussion respondent determined that herberts underreported its income and petitioners in turn underreported passthrough income attributable to herberts petitioners however assert that respondent determined that the amounts of underreported passthrough income were constructive distributions and contend that they had sufficient basis to shelter any distributions simply put respondent did not determine that the underreported passthrough income amounts were constructive distributions or that petitioners received taxable_distributions petitioners’ tax_liabilities relating to distributions are not at issue indeed respondent acknowledges that petitioners had sufficient basis to shelter the amount distributed in while basis is taken into account 3respondent also determined that petitioners had unreported wage income relating to petitioners concede that they underreported wage income for purposes of determining whether distributions are taxable it is not taken into account with respect to the amount of herberts’ income that passes through to petitioners see sec_1366 sec_1367 sec_1368 105_tc_380 stating that an s corporation’s net_income is taxed currently to the shareholders and thereafter is generally distributed tax free aff’d sub nom 111_f3d_593 8th cir mr kim the sole shareholder is required to take into account all of herberts’ income see sec_1366 in addition petitioners have not met the sec_274 substantiation requirements relating to herberts’ claimed deduction for vehicle expenses and thus herberts is not entitled to this deduction see sec_162 sec_274 sec_280f sec_1366 sec_1_274-5t temporary income_tax regs fed reg date accordingly we sustain respondent’s deficiency determinations respondent determined and we agree that petitioners substantially understated their income_tax and are liable for sec_6662 penalties see sec_6662 and b c 116_tc_438 petitioners have not pursuant to sec_6664 established reasonable_cause for the underpayments or that the returns were prepared in good_faith while the and returns were prepared by an accountant reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith see sec_1_6664-4 income_tax regs petitioners failed to establish or even assert4 that mr fox had sufficient expertise to justify reliance that they provided him with necessary and accurate information or that they relied in good_faith on his judgment see sec_6664 115_tc_43 aff’d 299_f3d_221 3d cir sec_1_6664-4 income_tax regs contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule 4the parties submitted this case fully stipulated and petitioners failed to address in their petition or brief whether they had reasonable_cause for the underpayment or acted in good_faith
